DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
In view of Applicant’s amendments to the claims, the Drawing Objection is withdrawn.
Specification
In view of Applicant’s arguments, see page 6, filed June 22, 2022, the Specification Objection is withdrawn.
 Response to Arguments
Applicant’s arguments, see page 6, filed June 22, 2022, with respect to Claims 1-18, have been fully considered and are persuasive.  The 35 USC §§ 112(a) and 112(b) rejections of Claims 1-18 have been withdrawn. 
Applicant’s arguments, see pages 6-7, filed June 22, 2022, with respect to Claims 1-3 and 10-12 have been fully considered and are persuasive.  The 35 USC § 102(a)(1) rejection of Claims 1-3 and 10-12 has been withdrawn. 
In view of the amendment to independent Claims 1 and 10, as agreed to in the July 6, 2022 interview, the 35 USC 103 rejection is withdrawn and all claims are allowed. 
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Chris Rourke on July 6, 2022.

The application has been amended as follows: 

Claim 1.         (Examiner’s Amendment) A system for assembling drilling tubulars, comprising:
a tiering rack system having two or more actuators configured to receive a plurality of sections of drilling tubulars and to selectively provide an individual drilling tubular section to a loading area using the two or more actuators; 
a casing feed and bucking skid system coupled to the tiering rack system, the casing feed and bucking skid system 1) having the loading area, 2) having a plurality of loading arms configured to operate in unison to translocate the individual drilling tubular section and 3) configured to receive the individual drilling tubular section and to combine the individual drilling tubular section with a second individual drilling tubular section; and
a tubular delivery catwalk system coupled to the casing feed and bucking skid system and configured to receive the combined drilling tubular sections and to transport the combined drilling tubular sections to a drilling rig by elevating on at least two elevating supports.

Claim 10. 	(Examiner’s Amendment) A method for assembling drilling tubulars, comprising:  	configuring a tiering rack system having two or more actuators to receive a plurality of sections of drilling tubulars and to selectively provide an individual drilling tubular section to a loading area using the two or more actuators; 
configuring a casing feed and bucking skid system coupled to the tiering rack system to receive the individual drilling tubular section, the casing feed and bucking skid system 1) having the loading area, 2) having a plurality of loading arms configured to operate in unison to translocate the individual drilling tubular section and 3) configured to combine the individual drilling tubular section with a second individual drilling tubular section; and 
configuring a tubular delivery catwalk system coupled to the casing feed and bucking skid system to receive the combined drilling tubular sections and to transport the combined drilling tubular sections to a drilling rig by elevating the combined tubular sections on at least two elevating supports.
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The prior art fails to teach a system and method for assembling drilling tubulars that includes the combination of inter alia:
a tiering rack system having two or more actuators for providing individual tubulars to a loading area;
a casing feed and bucking skid system that includes the loading area and having a plurality of loading arms configured to operate in unison to translocate the individual drilling tubular section to the center of the casing feed and bucking skid system where the individual drilling tubular section is combined with a second individual drilling tubular section; and
a tubular delivery catwalk system coupled to the casing feed and bucking skid system that receives the combined drilling tubular sections and transports the combined drilling tubular sections to a drilling rig.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
9.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
The following references describe systems and methods for assembling drilling tubulars but fail to teach the claimed combination that includes two or more actuators in the tiering rack system, and a loading area and loading arms associated with the casing feed and bucking system:  US 3,254,776;        US 4,051,956;   US 10,465,456;   US 2009/0056932;  US 2011/0091304; US 2019/0017334;    and                     US 2021/0010335.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LYNN E SCHWENNING whose telephone number is (313)446-4861. The examiner can normally be reached Monday - Friday, 8:30 am - 5 pm EST.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Saul Rodriguez can be reached on (571) 272 -7097. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/LYNN E SCHWENNING/Primary Examiner, Art Unit 3652